14-08217-shl        Doc 98      Filed 12/13/18       Entered 12/13/18 12:55:55   Main Document
                                                    Pg 1 of 40


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re:                                                :   Chapter 7
                                                      :
ANTHONY GASSON,                                       :   Case No. 12-23703 (RDD)
                                                      :
                  Debtor.                             :
------------------------------------------------------x
PREMIER CAPITAL, LLC                                  :
                                                      :
                  Plaintiff,                          :
                                                      :
                  vs.                                 :   Adv. Pro. No. 14-08217 (SHL)
                                                      :
ANTHONY GASSON,                                       :
                                                      :
                  Defendant.                          :
------------------------------------------------------x

                          POST-TRIAL MEMORANDUM OF DECISION

A P P E A R A N C E S:

CURRAN ANTONELLI, LLP
Counsel for Premier Capital, LLC
260 Franklin Street, Suite 530
Boston, Massachusetts 02110
 By: Thomas H. Curran, Esq.
       Peter Antonelli, Esq.

ANTHONY J. GASSON
Pro Se
89 Greenacres Avenue
Scarsdale, New York 10583

SEAN H. LANE
UNITED STATES BANKRUPTCY JUDGE

        Before the Court are the merits of the above-captioned adversary proceeding commenced

by Premier Capital, LLC (“Premier” or the “Plaintiff”) against the debtor Anthony Gasson (the

“Debtor” or the “Defendant”). The Plaintiff asserts that the Debtor should be denied a discharge

of his debts under three provisions of the Bankruptcy Code: (1) Section 727(a)(2)(A) based on
14-08217-shl                     Doc 98               Filed 12/13/18    Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 2 of 40


the Debtor’s alleged transfer or concealment of his assets from creditors; (2) Section 727(a)(3)

based on the Debtor’s alleged failure to produce or maintain records sufficient to ascertain his

business transactions and financial condition; and (3) Section 727(a)(5) based on the Debtor’s

alleged failure to explain the loss of assets and the deficiency of assets to meet his liabilities. See

generally Complaint to Deny Debtor’s Discharge Pursuant to 11 U.S.C. § 727 and for Other

Related Relief [ECF No. 1] (the “Complaint”). The Debtor argues that the Plaintiff has failed to

meet its burden of proof under any of these provisions. A trial in this case took place on June 28,

2017, and July 6-7, 2017, and post-trial briefing was not completed until early 2018. For the

reasons set forth below, the Court finds that the Plaintiff prevails on its claim under Section

727(a)(2) but fails on its claims under Section 727(a)(3) and (a)(5).

                                                                BACKGROUND

              The Debtor is licensed as a certified public accountant in New York who worked for

Price Waterhouse in the 1970’s, helping to uncover frauds and obtain recovery for financial

institutions. Trial Tr. 356:21-22 (July 6, 2017) [ECF No. 95]; Trial Tr. 530:18-22 (July 7, 2017)

[ECF No. 96]. The Debtor has been self-employed for 30 years, dating back to the 1980s,

working as a financial consultant. Trial Tr. 344:9-14, 356:21-25 (July 6, 2017); Schedules of

Assets and Liabilities, Schedules B and I, Plaintiff’s Trial Ex. 1 at Bates 000005-000006, 000014

(listing individual consulting business and New York State certified public accountant license as

personal property and noting occupation as self-employed business consultant for the last 30

years).1



                                                            
1
         The Debtor testified in his deposition that he was not employed, but the schedules filed in his Chapter 7
case indicated that he was in fact employed. Trial Tr. 344:25-347:10 (July 6, 2017). The Debtor explained this
discrepancy by pointing to a possible difference between his and his then-attorney’s understanding of self-
employment at the time they were creating said schedules. Id. at 345:4-15.

                                                                          2
 
14-08217-shl                     Doc 98               Filed 12/13/18    Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 3 of 40


              For years prior to filing for bankruptcy, the Debtor provided consulting services through

certain of his companies. See Plaintiff’s Tr. Ex. 1; Trial Tr. 380:3-15 (July 6, 2017). The

Debtor’s specialty as a financial consultant was in factoring and assisting troubled companies

that were in debt or struggling financially, including some of his own companies. Trial Tr.

48:16-49:8 (June 28, 2017) [ECF No. 94]; Trial Tr. 354:12-355:5, 357:1-6 (July 6, 2017); Trial

Tr. 474:23-475:6, 482:11-16 (July 7, 2017). During the period of roughly 2001 to 2015, the

Debtor worked with approximately three to five such companies, and the Debtor was accustomed

to collaborating with workout officers. Trial Tr. 357:7-9 (July 6, 2017); Trial Tr. 482:14-16,

530:21-22 (July 7, 2017).

              In the past, the Debtor also operated several companies that manufactured and sold

clothing and accessories. Trial Tr. 357:19-21 (July 6, 2017). The Debtor’s relationship with

Premier arises out of certain loans2 that were made to the corporate entities with which the

Debtor was affiliated.3 Defendant’s Trial Ex. 15; Defendant’s Post-Trial Brief at 3 [ECF No.

97]. The Debtor personally guaranteed these corporate loans and these guarantees resulted in

several judgments against the Debtor.4 Compl. ¶ 10; Defendant’s Post-Trial Brief at 3;

                                                            
2
         Certain of the loans were made by Chemical Bank, now J.P. Morgan Chase Bank (“Chase”), while others
appear to have been made by First Union National Bank of South Carolina. Plaintiff’s Trial Exs. 26-27; Trial Tr.
358:8-16, 368:7-10, 373:4-22, 374:16-21 (July 6, 2017); Defendant’s Post-Trial Brief at 3. Premier is the assignee
of these entities. Plaintiff’s Trial Ex. 27; Trial Tr. 368:7-10, 373:4-22, 374:16-21 (July 6, 2017); Trial Tr. 459:10-
16, 479:7-12 (July 7, 2017); Defendant’s Post-Trial Brief at 3.
3
          As discussed below, these companies include T.G. Capital Corp. (“T.G. Capital”), Easley Textiles
Corporation (“Easley Textiles”), and Swirl II Ltd., Inc. (“Swirl II” or “New Swirl”). See Defendant’s Trial Ex. 15
(discussing loan obligations of Easley Textiles and Swirl II); Compl. ¶ 10; Trial Tr. 368:7-10, 373:4-22, 374:16-21
(July 6, 2017).
4
        Premier asserts that, as the assignee of Chase, it owns three judgments: (1) a $498,500.54 judgment entered
on January 16, 2004 in the case of J.P. Morgan Chase Bank vs. Joseph H. Santarlasci, Jr. and Anthony J. Gasson,
Index No. 004826/2002, New York State Supreme Court, Nassau County; (2) a $72,510.59 judgment entered on
November 14, 2008 in the case of Premier Capital, LLC, assignee in interest to N.C. Venture I, L.P. vs. T.G. Capital
Corp. and Anthony J. Gasson, Index No. 16802-08, New York State Supreme Court, Westchester County; and (3) a
$147,026.86 judgment entered on February 25, 2009 in the case of Premier Capital, LLC, assignee in interest to
N.C. Venture, L.L.P. vs. Easley Textile Company, Inc. and Anthony J. Gasson, Index No. 16800-08, New York State
Supreme Court, Westchester County. Plaintiff’s Trial Ex. 27; Compl. ¶ 11.

                                                                          3
 
14-08217-shl     Doc 98     Filed 12/13/18    Entered 12/13/18 12:55:55         Main Document
                                             Pg 4 of 40


Defendant’s Trial Ex. 15; Trial Tr. 454:14-17, 456:6-10, 459:4-9, 476:7-8 (July 7, 2017). None

of the judgments were listed as disputed in the Debtor’s Schedules of Assets and Liabilities. See

Schedules of Assets and Liabilities, Schedules F, Plaintiff’s Trial Ex. 1 at Bates 000010-000011.

The Plaintiff alleges that the total indebtedness owed to it by the Debtor exceeds $718,000.00.

Compl. ¶ 12.

       The Debtor’s business affairs can roughly be broken down into two periods: (1) his work

and business ventures from prior to 2001, which set the stage for the Debtor’s financial

difficulties and the debts at issue here, and (2) his work and business ventures after 2001, which

consisted primarily of the Debtor’s work for a company named Soroban, Inc. (“Soroban”).

    A. Debtor’s Affairs Before 2001

       1. Swirl

       Prior to 2001, the Debtor was part owner in three companies that manufactured and sold

clothing and accessories: Swirl Corporation, Nick Textiles and Easley Textiles. Trial Tr. 357:19-

21 (July 6, 2017). The Debtor’s business partner Joseph Santarlasci was a co-owner of Swirl.

Defendant’s Post-Trial Brief at 3. Swirl was the principal business and manufactured

housecoats. Trial Tr. 358:1-2 (July 6, 2017). Nick Textiles was the manufacturing arm of Swirl

and Easley Textiles was the “trim side” of that business, both feeding into the final product that

Swirl sold. Trial Tr. 358:2-4 (July 6, 2017). These businesses were eventually dissolved and

liquidated, and creditors began to look to the Debtor for payment through the personal

guarantees that he had made on the loans to the businesses. Trial Tr. 359:4-17, 360:7-9 (July 6,

2017). Swirl filed for Chapter 11 in 1995, along with its sister companies Nick Textiles and

Easley Textiles. Trial Tr. 359:4-11 (July 6, 2017); Trial Tr. 479:17-19 (July 7, 2017). At the

time of filing, the company grossed about $18 million in sales, had 350 employees, and occupied



                                                 4
 
14-08217-shl                     Doc 98               Filed 12/13/18    Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 5 of 40


125,000- and 6,000-square-feet of space in South Carolina and New York City, respectively.

Trial Tr. 479:23-25 (July 7, 2017). The Swirl line of business continued operations through 2003

but eventually failed, leaving behind a corporate debt of $65,765.82 to the IRS and a

$498,500.54 debt to Chemical Bank, now J.P. Morgan Chase (the “Chase Debt”). Defendant’s

Post-Trial Brief at 3; Trial Tr. 358:8-359:3, 360:2-6, 397:20-24 (July 6, 2017). Both debts were

personally guaranteed by the Debtor and his business partner, and the Chase Debt ultimately

became a judgment in 2004.5 Trial Tr. 360:7-9 (July 6, 2017); Trial Tr. 476:7-10 (July 7, 2017).

The Plaintiff later purchased the judgment in 2007. Plaintiff’s Trial Ex. 27; Trial Tr. 459:10-16,

479:5-8 (July 7, 2017). The Debtor settled the IRS claim relating to Swirl in 1998, upon the sale

of certain property of the Debtor and his wife to satisfy the debt. Defendant’s Trial Ex. 21; Trial

Tr. 311:9-18, 365:25-366:10 (July 6, 2017); Trial Tr. 494:22-495:3 (July 7, 2017). The Debtor

and his business partner liquidated the Nick Textiles and Easley Textiles arms of Swirl to pay

previous debt obligations to Chase. Trial Tr. 358:6-24 (July 6, 2017). Nick Textiles and Easley

Textiles both had small lines of credit with First Union National Bank of South Carolina for

approximately $30,000 and $25,000, respectively. Trial Tr. 374:16-21 (July 6, 2017).

Ultimately, the debts of Nick Textiles and Easley Textiles resulted in judgments of $65,246.69

and $27,752.37 against the Debtor personally due to his guarantees. Plaintiff’s Trial Ex. 26;

Trial Tr. 368:7-369:14, 374:7-23 (July 6, 2017). These judgments were also subsequently

purchased by Premier. Plaintiff’s Trial Ex. 27; Trial Tr. 368:7-369:14, 374:7-23 (July 6, 2017).

                                                            
5
          In 2000, Chase began corresponding with the Debtor regarding his personal obligations under the
guarantees on the loans. See generally Defendant’s Trial Ex. 15. By May 2001, Chase had stated that it would take
legal action if accounts past due did not become current. See generally Defendant’s Trial Ex. 15. Chase ultimately
commenced an action against the Debtor, and, in 2003, was awarded summary judgment against the Debtor in
connection with the guarantee that the Debtor had provided on Swirl’s debt, as well as other obligations. See
generally Defendant’s Trial Ex. 15. The Debtor stated that Swirl made payments to Chase until at least 2004.
Defendant’s Post-Trial Brief at 4; Trial Tr. 397:12-22 (July 6, 2017). Thereafter, the hard assets of the Swirl
companies were fully liquidated, and Chase received everything that could be derived therefrom. Trial Tr. 486:9-12
(July 7, 2017).

                                                                          5
 
14-08217-shl     Doc 98     Filed 12/13/18    Entered 12/13/18 12:55:55          Main Document
                                             Pg 6 of 40


       Around the same time, the Internal Revenue Service also seized assets from the Debtor

due to tax debts related to certain of his companies. Trial Tr. 29:22-24 (June 28, 2017); Trial Tr.

393:9-14 (July 6, 2017). The Debtor ultimately sold certain of his and his wife’s personal

investment property to satisfy the IRS debts and continued making payments over the course of

several years, from approximately 1996 to 1998. Trial Tr. 29:18-21 (June 28, 2017). In addition

to these debts, the Debtor had personal credit card debt of approximately $85,000, which he

represents was paid off after six years of monthly installments. Defendant’s Post-Trial Brief at

4, 23; Trial Tr. 493:24-494:4 (July 7, 2017).

       The Debtor conceded that during this time, he was “under siege” from creditors and that

“there was no easy way [he] could earn any income” due to the pressure put upon him by his

creditors. Trial Tr. 392:14-393:14 (July 6, 2017); see also Trial Tr. 388:3-9, 391:13-15 (July 6,

2017). During his opening statement at trial in this case, he reiterated that he had been under

siege and that he had to deal with pressures relating to Swirl creditors, as well as personal credit

card problems. Trial Tr. 29:7-16 (June 28, 2017).

       2. T.G. Capital

       T.G. Capital was a corporation through which the Debtor used to provide consulting

services in the early 1990’s. Trial Tr. 267:5-12, 380:3-8 (July 6, 2017). Foreshadowing the

setup of the Debtor’s later corporation, Soroban, T.G. Capital had no employees and the Debtor

was the only individual who performed services under its auspices. Trial Tr. 380:13-23 (July 6,

2017). The Debtor generated income through the fees paid to T.G. Capital for the Debtor’s

financial consulting services. Trial Tr. 380:20-23 (July 6, 2017). Similar to the Debtor’s

arrangement with Soroban, T.G. Capital created a K-1, and the K-1 was filed in the Debtor’s

personal tax returns. Trial Tr. 380:24-381:9 (July 6, 2017). In addition to the consulting the



                                                  6
 
14-08217-shl                     Doc 98               Filed 12/13/18    Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 7 of 40


Debtor provided under T.G. Capital, the company also owned the Swirl business. Trial Tr.

474:23-475:6 (July 7, 2017).

       B. Debtor’s Affairs After 2001

              With the financial difficulties described above as a backdrop, the Debtor was involved in

a number of companies in the fifteen years leading up to his bankruptcy.

              1. Soroban

              Soroban was formed in 2001 in the name of the Debtor’s wife, Jacqueline Gasson (“Mrs.

Gasson”),6 as a means for the Debtor to perform consulting services. Trial Tr. 285:25-286:3,

301:6-12, 302:13-25, 392:21-393:2 (July 6, 2017); Trial Tr. 495:12-19 (July 7, 2017). Mrs.

Gasson stated that Soroban was created because her husband was not consulting at the time that

the company was created, that she and her husband had debts, and that they wanted to make a

fresh start. Trial Tr. 301:9-15, 303:2-7 (July 6, 2017); Trial Tr. 496:5-7 (July 7, 2017). At

Soroban’s inception, the Debtor and his wife agreed that the company would neither seek nor

obtain bank financing. Trial Tr. 386:18-23 (July 6, 2017). The Debtor began providing

consulting services through Soroban upon its creation. Trial Tr. 291:18-21, 397:8-11 (July 6,

2017).

              Mrs. Gasson was listed as the sole owner of Soroban, and was chairman of the board,

secretary and treasurer of the company. Trial Tr. 298:16-24 (July 6, 2017). But Mrs. Gasson

had no business or accounting training or experience. Trial Tr. 288:7-15 (July 6, 2017). The

Debtor was the only individual that did any work for the company through his consulting work;

no one else worked for Soroban. Trial Tr. 299:2-14, 300:6-11 (July 6, 2017). The Debtor was



                                                            
6
          Mrs. Gasson has a degree in nursing and has worked full time as a nurse during the time period relevant to
this case. Trial Tr. 286:18-287:16, 287:20-21 (July 6, 2017).

                                                                          7
 
14-08217-shl                     Doc 98               Filed 12/13/18    Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 8 of 40


also listed as the president, chief executive officer, and chief operating officer of Soroban, and he

ran the company in this capacity. Trial Tr. 298:25-299:3, 310:5-15 (July 6, 2017).7 Both the

Debtor and Mrs. Gasson had signing authority on Soroban’s bank account, but the Debtor signed

the vast majority of checks for the company. Trial Tr. 312:24-313:6 (July 6, 2017). The Debtor

was also responsible for moving funds between Soroban’s bank accounts. Trial Tr. 313:9-12

(July 6, 2017). He prepared and signed all federal tax returns for the company. Trial Tr. 313:13-

21 (July 6, 2017); Trial Tr. 434:7-14 (July 7, 2017). Additionally, the Debtor executed several

promissory notes on Soroban’s behalf for loans made by Soroban to Genesis Electric Vehicle

Corporation (“Genesis”), a company that was owned by the Debtor’s daughter. Trial Tr. 314:24-

315:4 (July 6, 2017); Trial Tr. 507:17-25 (July 7, 2017).

              Mrs. Gasson testified that she had little to no involvement in the operations of Soroban

and did not receive reports concerning Soroban’s business or any documents in her capacity as

an officer of the company.8 Trial Tr. 307:23-308:13, 311:4-7, 311:19-312:5, 318:16-319:3 (July

6, 2017). Nor did she feel the need to be involved in the business decisions of Soroban as a

shareholder of the company, so long as the company did not incur any loans or borrow any

money. Trial Tr. 325:7-24 (July 6, 2017).

              The Debtor used a Wells Fargo Visa credit card for both Soroban and personal expenses.

Trial Tr. 323:7-18 (July 6, 2017); Trial Tr. 473:2-8 (July 7, 2017). The Debtor testified that this

card was issued in 1986 in the name of himself and Mrs. Gasson, though Mrs. Gasson testified

                                                            
7
         While the trial covered the period of time before the filing of the bankruptcy, the Court understands that the
facts regarding Soroban remain generally true to this day.
8
          As an initial matter, Mrs. Gasson testified that she did not play any role in the operation of Soroban’s
business, either the consulting or the Model’s Coats business discussed below. Trial Tr. 305:11-14 (July 6, 2017).
Mrs. Gasson subsequently testified that her involvement with Soroban was limited to choosing fabrics and styles for
the Model’s Coats business. Trial Tr. 307:20-308:5, 309:6-14, 311:19-312:4 (July 6, 2017). Mrs. Gasson also
testified that she does not have any Soroban documents and is unaware of the location of Soroban’s books and
records. Trial Tr. 289:23-291:17, 315:11-17 (July 6, 2017).

                                                                          8
 
14-08217-shl                     Doc 98               Filed 12/13/18    Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 9 of 40


that she had never used it. Trial Tr. 335:9-19 (July 6, 2017); Trial Tr. 442:24-444:13 (July 7,

2017). At some time after 1986, Soroban, Inc. was added as the billing address to this card.

Trial Tr. 444:6-10 (July 7, 2017). In October 2012, the billing address was changed to

Jacqueline Gasson, on behalf of Soroban, Inc. at the Debtor’s home address. Plaintiff’s Trial Ex.

15, 16; Trial Tr. 327:5- 331:3 (July 6, 2017). Notwithstanding the change, Mrs. Gasson testified

that she never reviewed these card statements. Trial Tr. 316:8-10 (July 6, 2017).

              In 2007, the Debtor began a consulting relationship with a group of entities owned and

controlled by Martin Terzian that are informally referred to by the parties as the Pacific Group.

Trial Tr. 21:1-5, 42:6-19, 44:10-14, 45:14-25, 58:5-59:4 (June 28, 2017). The Debtor provided

these consulting services through Soroban. Plaintiff’s Trial Ex. 1; Trial Tr. 48:9-15, 68:1-20

(June 28, 2017). Payment for the Debtor’s consulting services was made to Soroban by various

entities within the Pacific Group.9 Plaintiff’s Trial Ex. 1; Trial Tr. 65:19-66:3, 68:1-20, 69:20-

70:5 (June 28, 2017); Trial Tr. 347:17-23, 382:20-383:3 (July 6, 2017); Trial Tr. 500:8-13 (July

7, 2017). From approximately 2007 to 2015, Soroban provided financial consulting to entities

within the Pacific Group.10 Trial Tr. 44:24-45:1 (June 28, 2017); Trial Tr. 381:24-382:8 (July 6,

2017). Mr. Terzian had hired the Debtor because Mr. Terzian knew that the Debtor had

experience on both sides of factoring and had worked with financially troubled companies in the

past. Trial Tr. 45:9-25, 49:4-21, 52:24-53:7 (June 28, 2017). The consulting services provided



                                                            
9
         Payments were made to Soroban by various Pacific entities over the years, including IGC, Inc. (“IGC”),
Pacific Worldwide, Inc., and Pacific International Alliance. Plaintiff’s Trial Ex. 28; Trial Tr. 74:12-17, 95:15-96:11,
99:4-8, 104:4-106:25, 109:11-14 (June 28, 2017). For approximately 10 months prior to the Debtor’s bankruptcy in
late 2012, Soroban was paid through ICG for the Debtor’s consulting services to the Pacific Group. Trial Tr.
395:20-24 (July 6, 2017); Trial Tr. 463:13-19 (July 7, 2017). ICG had two bank accounts, one of which the Debtor
managed and had signature authority over and which was used to pay the consulting income for Soroban. Trial Tr.
73:5-14 (June 28, 2017); Trial Tr. 395:25-396:16 (July 6, 2017); Trial Tr. 463:17-464:1 (July 7, 2017).
10
         Mrs. Gasson testified that from 2010 through 2014, the Debtor was working full time, putting in well over
forty hours per week. Trial Tr. 295:15-296:6 (July 6, 2017).

                                                                          9
 
14-08217-shl     Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55       Main Document
                                             Pg 10 of 40


by the Debtor to the Pacific Group entities included giving financial advice on how to deal with

creditors, how to deal with suppliers, and how to deal with banks. See Trial Tr. 474:3-8 (July 7,

2017). This included advice on how to deal with problems relating to a lack of money, banks

shutting them down and creditors chasing them. Trial Tr. 382:9-19 (July 6, 2017). The Debtor

assisted the Pacific Group with, among other things, factoring and financing for the businesses,

negotiations with vendors, and guiding certain of the companies through liquidation proceedings.

Trial Tr. 48:16-49:1, 59:5-7, 60:4-6, 61:1-2, 63:16-19 (June 28, 2017).

       According to Mr. Terzian, there was no contract between the Debtor and the Pacific

Group. Trial Tr. 70:6-24, 79:15-80:11 (June 28, 2017). Instead, the parties operated on a

“verbal-handshake-type deal,” with monthly compensation fluctuating depending on the effort

expended by the Debtor and later by the amount that the Pacific Group could afford to pay the

Debtor. Trial Tr. 66:7-13, 70:6-24, 79:15-80:11, 109:1-6 (June 28, 2017). In the beginning of

the relationship, Soroban was paid approximately $8,000 to $10,000 per month by Pacific Group

for the Debtor’s consulting services. Trial Tr. 67:8-18, 76:21-77:14 (June 28, 2017). Between

2010 and 2011, that amount had increased to approximately $13,000. Plaintiff’s Trial Ex. 28;

Trial Tr. 107:16-21 (June 28, 2017). During at least 2013, Soroban had a verbal understanding

with the Pacific Group to provide them with consulting services and that compensation for such

services was between $10,000 and $13,000 a month. Trial Tr. 395:5-12 (July 6, 2017). In

addition, the Debtor received bonuses based on the performance of the Pacific Group companies.

Trial Tr. 67:19-23, 77:12-14 (June 28, 2017). Based on Soroban’s tax returns, Mr. Terzian’s

companies appear to have paid Soroban over $1,000,000.00 for the Debtor’s work between 2009

and 2012. Plaintiff’s Post-Trial Brief at 11; Plaintiff’s Trial Exs. 2-6.




                                                  10
 
14-08217-shl                     Doc 98               Filed 12/13/18     Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 11 of 40


              Mr. Terzian testified that part of the Debtor’s compensation by the Pacific Group

included being provided office space in New York City at no cost to the Debtor. Trial Tr. 66:17-

67:7, 75:3-76:6 (June 28, 2017); see also Trial Tr. 383:4-7 (July 6, 2017).11 This location was

used for consulting services related to Pacific. Trial Tr. 383:4-7 (July 6, 2017); Trial Tr. 501:13-

22 (July 7, 2017). Soroban’s operations were otherwise conducted out of office space at the

Debtor’s individual residence at 89 Greenacres Avenue, Scarsdale, New York 10583. Trial Tr.

383:4-7 (July 6, 2017); Trial Tr. 501:13-22 (July 7, 2017).

              In addition to the consulting work, Soroban also began doing business using the name of

Swirl starting in late 2003 to 2004 and thereafter on a going-forward basis. Trial Tr. 296:23-

297:3, 359:18-360:1, 398:4-9 (July 6, 2017); Trial Tr. 496:12-23 (July 7, 2017). Model Coats

was a trademark of Swirl, and, in 2004, Soroban started designing, manufacturing and selling

apparel under the trade name Model Coats by Swirl. Trial Tr. 297:4-298:14, 385:1-24, 397:6-7

(July 6, 2017); Trial Tr. 461:24-462:3 (July 7, 2017).

              The Debtor transferred the Model Coats trademark to Soroban when Swirl was dissolved.

Trial Tr. 385:9-14 (July 6, 2017).12 As of the time of trial, Soroban still held the Model Coats

trademark. Trial Tr. 434:15-435:15, 436:1-12 (July 7, 2017). Mr. Terzian testified that as of

April 2015, Mr. Gasson’s Swirl and Model Coats business was still up and running based on Mr.

Terzian’s interactions with Mr. Gasson at the office. Trial Tr. 113:10-24 (June 28, 2017).



                                                            
11
        Mrs. Gasson testified that the Debtor utilized this office with the Pacific Group for approximately seven
years. Trial Tr. 294:7-23 (July 6, 2017). He would go work in this office approximately three to five full days per
week, presumably working from his home for the remaining time. Trial Tr. 294:7-296:6 (July 6, 2017).
12
          At a certain point, the Debtor testified that Swirl II was a separate corporation in which the Debtor held an
interest, stating that Swirl had “different variations,” including the names Swirl, Swirl II and New Swirl. Trial Tr.
397:25-398:3 (July 6, 2017). While the Debtor at first testified that Swirl held the Model Coats trademark, he later
testified that Swirl II was the entity that held the Model Coats trademark that was transferred to Soroban. Trial Tr.
385:9-14 (July 6, 2017); Trial Tr. 449:14-16 (July 7, 2017). Whatever entity held the Swirl trademark, it is clear
from the testimony that the trademark was transferred to Soroban.

                                                                          11
 
14-08217-shl     Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55         Main Document
                                             Pg 12 of 40


Soroban paid nothing to Swirl for the transfer of the Model Coats trademark, with the Debtor

contending at trial that the trademark had been abandoned. Trial Tr. 385:15-386:12 (July 6,

2017). The Debtor also testified that he considered the more than $100,000 worth of Swirl

obligations that he had personally paid to the IRS and others to be compensation for the transfer

of the Model Coats trademark to Soroban. Trial Tr. 385:25-386:12 (July 6, 2017).

        For several years leading up to 2012 and beyond, Soroban had revenues around or in

excess of $200,000 a year. Trial Tr. 387:3-14 (July 6, 2017). The trial record focuses on details

for certain years. In 2009, for example, Soroban had gross revenues of $193,877.00. Trial Tr.

432:1-14 (July 7, 2017). In 2010, Soroban’s gross revenue was $375,646; in 2011, $307,207;

and in 2012, $236,252. Plaintiff’s Trial Ex. 2-5; Trial Tr. 433:4-7, 434:15-17, 437:3-5 (July 7,

2017). Soroban’s total assets in cash and inventories at the beginning of 2011 were $111,676.

Plaintiff’s Trial Ex. 4; Trial Tr. 435:4-8 (July 7, 2017). The vast majority of the revenue from

Soroban during the year preceding and year after the bankruptcy was from the consulting that the

Debtor performed. Trial Tr. 387:22-388:2 (July 6, 2017). The business’s remaining revenues

stemmed from the sale of product. Trial Tr. 433:11-14 (July 7, 2017).

       From 2001 through the time of the filing of bankruptcy, the Debtor received his income

from consulting through Soroban. Trial Tr. 348:14-18 (July 6, 2017). Once again, the trial

record provides details for particular years. The Debtor’s statement of financial affairs filed in

his bankruptcy case lists the Debtor’s and his spouse’s joint income in 2011 as $107,000. Trial

Tr. 350:7-17 (July 6, 2017). And ten months into the year 2012, the Debtor listed their year-to-

date income as $72,736.83—$66,736 of which was from his wife’s income and $6,000 from his

own. Trial Tr. 350:18-351:19 (July 6, 2017). According to the Debtor’s bankruptcy schedules,

his income from Soroban was approximately $600 a month, which he referred to as an



                                                 12
 
14-08217-shl     Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55        Main Document
                                             Pg 13 of 40


“allowance.” See Schedules of Assets and Liabilities, Schedule I, Plaintiff’s Trial Ex. 1 at Bates

000014; Trial Tr. 346:5-10, 351:6-19 (July 6, 2017). The schedules also stated that the Debtor

received an “irregular and approximate” income of $6,000 from IGC, a company owned by Mr.

Terzian. See Schedules of Assets and Liabilities, Schedule I, Plaintiff’s Trial Ex. 1 at Bates

000014; Trial Tr. 70:25-71:2 (June 28, 2017). Notwithstanding all this, the Debtor’s 2012 tax

return did not show any income for the Debtor. Trial Tr. 379:24-380:2 (July 6, 2017).

       During the period of 2010 through 2014, the Debtor used Soroban funds to pay certain of

his and his wife’s expenses directly from Soroban’s bank account. Defendant’s Trial Ex. 19-G;

Trial Tr. 381:19-23 (July 6, 2017); Trial Tr. 471:13-472:4 (July 7, 2017); Trial Tr. 510:8-9 (July

7, 2017). This included household expenses, such as the Debtor’s heating, water and sewer bill

at the residence where they lived and which also served as an office for Soroban. Trial Tr.

322:23-323:6, 324:23-325:6 (July 6, 2017). The vast majority of Soroban checks made out to

cash were allowances for the Debtor and his wife. Trial Tr. 321:8-322:14 (July 6, 2017); Trial

Tr. 470:5-14 (July 7, 2017). Mrs. Gasson testified that through this process, she was provided

$250 per week by the Debtor for her allowance, and that the Debtor would keep the remainder of

the amount withdrawn for himself. Trial Tr. 321:2-322:14 (July 6, 2017); see also Defendant’s

Post-Trial Brief at 16 (stating that Soroban disbursed $400 per week to the Debtor and his wife

for household and commuting expenses). Soroban also paid for certain publications read by the

Debtor, such as The Economist, The Wall Street Journal, The New York Times, and The Journal

News. Trial Tr. 505:10-506:14 (July 7, 2017). Certain larger checks were for travel that the

Debtor claims was business-related. Trial Tr. 470:8-10, 508:9-15 (July 7, 2017). Other amounts

covered by Soroban included remodeling expenses. Trial Tr. 510:15-16 (July 7, 2017).




                                                13
 
14-08217-shl                     Doc 98               Filed 12/13/18     Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 14 of 40


              Alexandra and Jamie Gasson, two of the Debtor’s children, never worked for Soroban but

nonetheless had checks written out to them on occasion from the Soroban accounts. Trial Tr.

320:7-321:1 (July 6, 2017); 469:14-24 (July 7, 2017). Some of these checks made out to

Alexandra Gasson were personal payments, one check having been drawn out and signed by the

Debtor as a wedding gift. Trial Tr. 469:14-24 (July 7, 2017). Soroban funds were also given by

the Debtor to personal friends—who subsequently repaid these funds—to help them out on a

short-term basis. Trial Tr. 509:15-21 (July 7, 2017). In addition to Mrs. Gasson’s allowance, the

Debtor also wrote several large checks from the Soroban account to his wife to pay their personal

tax returns, including checks in the amounts of $10,000 and $11,000. Trial Tr. 471:13-472:7

(July 7, 2017). Still other amounts were for personal dental work and medical expenses for the

Debtor and his wife. Trial Tr. 470:23-471:12, 507:14-16 (July 7, 2017). The practice was that

checks were paid to Mrs. Gasson to be deposited into her separate bank account to pay non-

business credit card bills. Trial Tr. 472:11-14 (July 7, 2017). From 2010 to 2014, whether

reflecting personal or business charges, all of the Debtor’s Wells Fargo credit card bills were

paid directly by Soroban. Trial Tr. 323:7-18 (July 6, 2017); Trial Tr. 473:2-8 (July 7, 2017).

During the period of time from approximately 2010 through 2014, the Debtor did not maintain a

bank account and was not writing checks out of the bank account maintained by Mrs. Gasson.

Trial Tr. 324:13-19 (July 6, 2017).13 Mrs. Gasson’s assumption was that any checks Mr. Gasson

was writing during this period of time were being taken out of the Soroban bank account. Trial

Tr. 324:21-22 (July 6, 2017).




                                                            
13
          The Debtor testified that he does not have any records relating to his personal finances because he does not
maintain any bank accounts and there were “no transactions.” Trial Tr. 376:7, 378:4-379:4 (July 6, 2017); see also
Trial Tr. 324:13-15, 378:13-16 (July 6, 2017).

                                                                          14
 
14-08217-shl                     Doc 98               Filed 12/13/18     Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 15 of 40


              2. Companies Other Than Soroban

              Soroban was involved with a few other companies and ventures beyond the Debtor’s

financial consulting. One of these—Genesis—was the subject of considerable evidence.

              In 2009, Soroban began testing the electronic bicycle business, which led to the creation

of Genesis in 2011. Trial Tr. 135:8-11 (June 28, 2017); Trial Tr. 462:4-8 (July 7, 2017).

Genesis imports electric bikes and sells them in the U.S. Trial Tr. 135:14-19 (June 28, 2017).

Gross revenues for Genesis in 2012 were $47,287. Trial Tr. 146: 18-24 (June 28, 2017); Trial

Tr. 438:13-15 (July 7, 2017). Gross revenues for 2013 were $55,882. Trial Tr. 439:4-14 (July 7,

2017).

              One of the Debtor’s daughters, Melissa Gasson, is the president and owner of Genesis

and put approximately $11,200 of her own capital into the company. Trial Tr. 133:14-134:7,

159:7-15 (June 28, 2017); Trial Tr. 438:22-25 (July 7, 2017).14 She does social media,

marketing, sales and design for the company, expending approximately 25 hours per week on

work for Genesis. Trial Tr. 158:3-7 (June 28, 2017). The Debtor serves as the secretary,

treasurer and an officer of Genesis. Trial Tr. 134:20-135:7 (June 28, 2017). The Debtor also

does all office work for the company, including paperwork and financial work, and is in charge

of the books and records for Genesis. Trial Tr. 136:3-6, 136:21-137:8, 143:8 (June 28, 2017).

This work is performed in the company’s storefront, as Genesis does not have a business office.

Trial Tr. 136:7-20 (June 28, 2017). The company does not have any accountants or

bookkeepers. Trial Tr. 137:2-8 (June 28, 2017). The Debtor keeps the Genesis checkbook,

register and all business and financial records. Trial Tr. 143:25-144:10 (June 28, 2017). Genesis



                                                            
14
         Melissa Gasson testified that from 2011 through 2014, she derived no compensation or income from
Genesis, nor had the company paid for any of her expenses. Trial Tr. 156:19-157:5 (June 28, 2017).

                                                                          15
 
14-08217-shl     Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55        Main Document
                                             Pg 16 of 40


had an account with M&T Bank, over which the Debtor and his daughter had signature authority.

Trial Tr. 463:3-9 (July 7, 2017). Over the years, the Debtor signed virtually all of the checks

written by Genesis. Trial Tr. 462:24-463:5 (July 7, 2017). The Debtor also prepared the tax

returns for Genesis, with Melissa Gasson signing the returns. Trial Tr. 145:10-16 (June 28,

2017); Trial Tr. 437:21-25 (July 7, 2017). The Debtor also hired and arranged the payments to

the developer for the Genesis website. Trial Tr. 144:18-145:2 (June 28, 2017). The Debtor also

arranged and made payment for business travel by himself and Melissa Gasson related to

Genesis. Trial Tr. 148:4-17 (June 28, 2017).

       Upon its formation in 2011, Genesis’ initial inventory of ten bikes were sold to it by

Soroban, and were paid for with money borrowed by Melissa Gasson from Soroban. Trial Tr.

138:5-8, 140:1-141:2 (June 28, 2017). Both this and subsequent orders of bikes were handled by

the Debtor. Trial Tr. 138:15-19, 142:2-21 (June 28, 2017). The Debtor also handled the

financing of those orders with loans from Soroban. Trial Tr. 142:22-143:8 (June 28, 2017).

Soroban provided approximately $116,000 in loans to Genesis, with the promissory notes being

signed by the Debtor on behalf of Soroban and Melissa Gasson on behalf of Genesis.

Defendant’s Trial Ex. 19-H; Plaintiff’s Trial Ex. 25 (promissory notes for over $50,000); Trial

Tr. 149:10-152:4, 155:1-10 (June 28, 2017); Trial Tr. 507:17-25 (July 7, 2017). Genesis never

paid back Soroban for these loans. Trial Tr. 315:2-6 (July 6, 2017). Checks were also made out

from the Soroban account to Genesis. Defendant’s Trial Ex. 19-G; Trial Tr. 464:12-16 (July 7,

2017). Melissa Gasson testified that Soroban was the source of capital because she did not want

any debt and was hoping to have short-lived borrowing from Soroban. Trial Tr. 157:22-158:2

(June 28, 2017). Melissa Gasson never spoke with Mrs. Gasson directly regarding these

transactions, testifying that there were talks in the house about lending it and that Mrs. Gasson



                                                16
 
14-08217-shl                     Doc 98               Filed 12/13/18     Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 17 of 40


would never have never done anything regarding the transfer of money unless she was sure, and

that her father handles everything. Trial Tr. 156:2-13 (June 28, 2017). Mrs. Gasson testified that

the first time she had seen the promissory notes was when preparing for her deposition in this

case. Trial Tr. 314:20-23 (July 6, 2017).

       C. The Information Subpoena

              In April 2012, several months prior to his bankruptcy filing, the Debtor was served with

an information subpoena from creditor Premier concerning his financial affairs, which he

completed. Trial Tr. 439:25-440:18, 446:1-3, 448:14-18 (July 7, 2017). The Debtor was also

served with a subpoena relating to the financial affairs of Soroban, to which the Debtor

responded on behalf of Soroban. Trial Tr. 291:5-17 (July 6, 2017).15

              In response to questions about his monthly income in the year 2012, “including the

source of all income, 1099 income, ownership of corporations or partnerships,” the Debtor listed

all zeros. Trial Tr. 441:18-23 (July 7, 2017). In response to a question requesting information

about banking institutions where he presently or in the past six years maintained checking,

savings, CD, or investment accounts, either individually or jointly with a third party, the Debtor

responded that he had none. Plaintiff’s Trial Ex. 10. When asked about his monthly living

expenses including food, mortgage payments and taxes, the Debtor listed “none.” Plaintiff’s

Trial Ex. 10; Trial Tr. 442:16-19 (July 7, 2017). The Debtor also listed that he had no interest in

corporations, partnerships and other business entities, and earned no salary from such interests.

Plaintiff’s Trial Ex. 10; Trial Tr. 442:20-23 (July 7, 2017). Concerning the money received from

other sources such as family members and spouses to help support him, the Debtor listed a


                                                            
15
         At her deposition in connection with this adversary proceeding, Mrs. Gasson failed to bring any documents
or records requested in the deposition subpoena because she stated she did not keep or maintain such records with
respect to Soroban. Trial Tr. 289:12-290:15, 291:5-11 (July 6, 2017).

                                                                          17
 
14-08217-shl     Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55         Main Document
                                             Pg 18 of 40


monthly allowance of approximately $500 per month, but did not identify the source of such

funds. Trial Tr. 444:19-445:4 (July 7, 2017).

       Despite questions concerning the source of his spouse’s income, her employer and her

bank accounts, the Debtor would not provide information about his wife other than her name and

home address, deeming other information irrelevant to the matter. Trial Tr. 440:23-441:17 (July

7, 2017); Plaintiff’s Trial Ex. 10. Like those related to his wife, the Debtor deemed questions

about his children irrelevant. Trial Tr. 442:5-12 (July 7, 2017).

    D. The Bankruptcy Case and the Adversary Proceeding

       In late September 2012, the Debtor filed a voluntary petition for relief with this Court

under Chapter 7 of the Bankruptcy Code. Compl. at 2; Trial Tr. 342:5-9 (July 6, 2017). In his

Schedules of Assets and Liabilities filed in his bankruptcy case, the Debtor represented that he

owned only $7,000 in personal property. Schedules of Assets and Liabilities, Schedules B,

Plaintiff’s Trial Ex. 1 at Bates 000004; Trial Tr. 352:22-24, 355:13-19 (July 6, 2017). As for

personal property, the Debtor’s Schedules stated that he had no cash on hand or in bank

accounts. Schedules of Assets and Liabilities, Schedule B, Plaintiff’s Trial Ex. 1 at Bates

000004. With respect to his stock and interest in incorporated and unincorporated businesses, he

listed an “individual consulting business” and indicated the value at $0. Schedules of Assets and

Liabilities, Schedule B, Plaintiff’s Trial Ex. 1 at Bates 000005. When asked his regular income

from operation of a business or profession, the Debtor also omitted a value. See Schedules of

Assets and Liabilities, Schedule I, Plaintiff’s Trial Ex. 1 at Bates 000014. He instead listed “in-

kind” payments from Soroban and IGC of $600 and (irregularly) $6,000, respectively, under the

category of “other monthly income.” See Schedules of Assets and Liabilities, Schedule I,

Plaintiff’s Trial Ex. 1 at Bates 000014.



                                                 18
 
14-08217-shl     Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55         Main Document
                                             Pg 19 of 40


       On March 31, 2014, the Plaintiff filed the above-captioned adversary proceeding.

Compl. ¶ 1. Among other things, the Plaintiff argues that the Debtor should be denied a

discharge under Section 727(a)(2)(A) because he allegedly transferred and concealed assets

during the one-year period prior to his bankruptcy filing with the intent to hinder, delay and

defraud creditors. Plaintiff’s Post-Trial Brief at 3. The Plaintiff asserts that the Debtor holds the

true beneficial and equitable interest in Soroban and that he concealed that interest from his

creditors by, among other things, failing to provide information or documentation to his creditors

regarding his interest in Soroban both prior to and subsequent to his bankruptcy filing.

Plaintiff’s Post-Trial Brief at 8-14. The Plaintiff notes that Soroban was formed when the Debtor

and his assets were being pursued by the IRS and other creditors. The Plaintiff also notes that

the Debtor used Soroban funds to pay for his personal and household expenses. Plaintiff’s Post-

Trial Brief at 14-15.

       The Debtor disputes that the Plaintiff has met the elements of Section 727(a)(2)(A), as

well as the other Sections relied upon by the Plaintiff. Defendant’s Post-Trial Brief at 6-7. The

Debtor argues that the Plaintiff failed to identify property that he transferred or concealed within

one year of the petition date. Defendant’s Post-Trial Brief at 12-19. He also argues that he

reasonably believed that the debts he incurred with Chase had been settled pursuant to a

settlement agreement signed by his former partner, Mr. Santarlasci. Defendant’s Post-Trial Brief

at 8-12. As he was allegedly unaware that Premier was attempting to collect a debt from him,

the Debtor contends that he could not have operated Soroban with the intent of concealing assets

or income. Defendant’s Post-Trial Brief at 8-12.

       Prior to this trial, the Debtor had argued that certain of the New York State judgments

upon which Premier relies for its status as a creditor were unenforceable on two grounds: 1) two



                                                 19
 
14-08217-shl     Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55        Main Document
                                             Pg 20 of 40


judgments from South Carolina upon which certain of the New York State judgments were based

were beyond the statute of limitations; and 2) the debt underlying one of the New York State

judgments had been resolved as part of a settlement between Chase and the Debtor’s former

business partner, Mr. Santarlasci. Defendant Post-Trial Brief at 5. The Court held a prior trial

on these standing issues on October 14, 2016, and subsequently issued a bench ruling on those

issues. Hr’g Tr. 3:7-13 (Feb. 14, 2017) [ECF No. 77]. In that bench ruling, the Court concluded

that Premier had standing to proceed with this non-dischargeability action. Hr’g Tr. 4:4-15 (Feb.

14, 2017). More specifically, the Court concluded that the Plaintiff could establish standing

through the validity of any one of these three New York State judgments. Hr’g Tr. 4:4-15 (Feb.

14, 2017). The Court noted that while two of the judgments had originated from South Carolina,

the Supreme Court of New York, Westchester County had issued its own judgments for those

debts. Hr’g 4:21-6:25, 8:6-11:3 (Feb. 14, 2017). The Court further noted that the Debtor was

prohibited from challenging in this Court the state court judgments entered by the Supreme Court

of New York under the Rooker-Feldman Doctrine. Hr’g Tr. 8:21-10:4 (Feb. 14, 2017). In its

ruling, the Court noted the Debtor was not prevented from pursuing his arguments regarding the

validity of the New York judgments with the New York State courts to the extent such action is

permitted by applicable law. Hr’g Tr. 11:13-16 (Feb. 14, 2017). As to the Debtor’s settlement

argument, the Court rejected it as plainly inconsistent with the language of the settlement

agreement. That agreement was only entered into by Mr. Santarlasci and not by the Debtor.

Hr’g Tr. 4:21-7:11 (Feb. 14, 2017). Having already decided the issue of standing, any questions

related to the enforceability of these judgments were not within the purview of the non-

dischargeability trial and are not addressed in the Court’s ruling today.




                                                 20
 
14-08217-shl      Doc 98      Filed 12/13/18     Entered 12/13/18 12:55:55         Main Document
                                               Pg 21 of 40


                                            DISCUSSION

         Chapter 7 of the Bankruptcy Code is designed to provide individual debtors the

opportunity for a “fresh start” through the discharge of personal liability for pre-petition debts.

To that end, Section 727(a) states that the Court “shall grant the debtor a discharge” unless one

of the exceptions enumerated in the statute applies. 11 U.S.C. § 727(a). Because a denial of

discharge is a harsh sanction, Section 727(a) “must be construed strictly against those who object

to the debtor’s discharge and liberally in favor of the bankrupt.” Gordon v. Tese-Milner (In re

Gordon), 535 B.R. 531, 536 (S.D.N.Y. 2015) (quoting State Bank of India v. Chalasani (In re

Chalasani), 92 F.3d 1300, 1310 (2d Cir. 1996)). At the same time, “the discharge of a bankrupt

from his debts is a privilege . . . that has been granted by Congress upon such terms as it has seen

fit to impose,” and “[a]mong these terms is the requirement that debtors act in good faith and

provide full and honest disclosure.” In re Gordon, 535 B.R. at 536 (internal citations omitted);

Husky Int'l Elecs., Inc. v. Ritz, 136 S. Ct. 1581, 1589 (2016) (“§ 727(a)(2) is a . . . remedy for

actions that hinder the entire bankruptcy process.”). The Plaintiff bears the burden of proving by

a preponderance of the evidence that a discharge should be denied based on one or more of the

exceptions set forth in the statute. In re Gordon, 535 B.R. at 536. While the Plaintiff here

invokes three provisions of Section 727 in its complaint, it need only prevail on one to deny a

discharge. See HSBC Bank USA v. Handel (In re Handel), 266 B.R. 585, 588 (Bankr. S.D.N.Y.

2001).

    A. The Plaintiff Has Established the Elements of Section 727(a)(2)

         Section 727(a)(2) of the Bankruptcy Code precludes discharge when

         [T]he debtor, with intent to hinder, delay, or defraud a creditor or an officer of the
         estate charged with custody of property under this title, has transferred, removed,
         destroyed, mutilated, or concealed, or has permitted to be transferred, removed,
         destroyed, mutilated, or concealed—(A) property of the debtor, within one year


                                                   21
 
14-08217-shl      Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55           Main Document
                                              Pg 22 of 40


        before the date of the filing of the petition; or (B) property of the estate, after the
        date of the filing of the petition.

11 U.S.C. § 727(a)(2). As the Plaintiff alleges that the Debtor concealed his property before the

date of the filing of the petition, Section 727(a)(2)(A)—rather than (a)(2)(B)—is the relevant

statutory section here. See Pereira v. Gardner (In re Gardner), 384 B.R. 654, 663 (Bankr.

S.D.N.Y. 2008) (“By the unambiguous text of the statute, concealment alone is sufficient under

this subsection.”) (internal citations omitted). Under subsection (a)(2)(A), a plaintiff claiming

improper concealment of property must show that (i) the property at issue belonged to the

debtor; (ii) the debtor concealed it; (iii) the debtor did so with the intent to hinder his creditors,

delay them, or defraud them; and (iv) the debtor either did so within one year before the filing of

his bankruptcy petition or his initial act of concealment took place before this one-year period

but he then allowed the property to remain concealed into the critical year. Mazer-Marino v.

Levi (In re Levi), 581 B.R. 733, 744 (Bankr. S.D.N.Y. 2017).

        1. The Property Here—Soroban—Belonged to the Debtor

        As the Bankruptcy Code does not specify what constitutes “property of the debtor” for

purposes of Section 727(a)(2)(A), courts look to state law to define an interest in property. Id.

(citing Kaufman v. Chalk & Vermilion Fine Arts, LLC, 31 F. App’x 206, 208 (2d Cir. 2002)).

But guidance is provided by Section 541(a)(1) of the Bankruptcy Code, which provides that

“property of the estate” includes “all legal or equitable interests of the debtor in property as of

the commencement of the case.” 11 U.S.C. § 541; see In re Levi, 581 B.R. at 744; Pereira v.

Summit Bank, 2001 WL 563730, at *13 (S.D.N.Y. May 23, 2001); Ng v. Adler (In re Adler), 494

B.R. 43, 62 (Bankr. E.D.N.Y. 2013). “Among other things, an asset is any form of personal

property with value ... not exempt from liability by statute or common law.” In re Adler, 494

B.R. at 62 (internal citations omitted). In this regard, “property of the debtor” includes all forms

                                                   22
 
14-08217-shl     Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55         Main Document
                                             Pg 23 of 40


of tangible and intangible assets under state law. Id. at 62–63. But “Congress [nonetheless]

intended to limit the reach of § 727(a)(2)(A) only to those transfers of property in which the

debtor has a direct proprietary interest.” In re Thurman, 901 F.2d 839, 841 (10th Cir. 1990).

       A debtor’s interest in property can be direct, such as a house owned in his or her own

name. But it can also be indirect or beneficial, so as to cover instances where ownership is not

so obvious. See, e.g., Darwin (Huck) Spaulding Living Trust v. Carl (In re Carl), 517 B.R. 53,

65-66 (Bankr. N.D.N.Y. 2014) (noting that while debtor was not legal owner of property in

question, debtor has been found to have equitable interest in property where the property was

transferred but debtor retains benefit of beneficial ownership); see also In re Levi, 581 B.R. at

744 (“Record title is not determinative of an debtor’s equitable ownership.”); Baron v. Klutchko

(In re Klutchko), 338 B.R. 554, 571 (Bankr. S.D.N.Y. 2005).

       In evaluating whether a debtor has a beneficial interest in a business—and thus whether

that business should be considered property of the debtor—courts use a multi-factor analysis. In

re Carl, 517 B.R. at 65. First, courts look at whether a debtor previously owned a similar

business. Id. at 66 (citing Cadle Co. v. Ogalin (In re Ogalin), 303 B.R. 552, 555 (Bankr. D.

Conn. 2004)). Second, courts examine whether the debtor left his previous business venture

under financial duress. Id. (citing In re Ogalin, 303 B.R. at 555–57; In re Klutchko, 338 B.R. at

571). Third, and most importantly, courts examine whether the debtor transferred his or her

salary, or the right to receive salary to a family member or to a business entity owned by an

insider. Id. (citing Coady v. D.A.N. Venture III, L.P. (In re Coady), 588 F.3d 1312, 1314 (11th

Cir. 2009); In re Ogalin, 303 B.R. at 555–56; In re Klutchko, 338 B.R. at 571; In re Frumovitz,

10 B.R. 61, 65–66 (Bankr. S.D. Fla. 1981); Marine Midland Bank v. Portnoy (In re Portnoy),

201 B.R. 685, 693–95 (Bankr. S.D.N.Y. 1996)). Fourth, courts evaluate whether the debtor is



                                                 23
 
14-08217-shl                     Doc 98               Filed 12/13/18     Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 24 of 40


actively and actually involved in the success of the insider business. Id. (citing In re Frumovitz,

10 B.R. at 66; In re Coady, 588 F.3d at 1314). Fifth and finally, the debtor must retain some of

the benefits of the salary, such as having expenses paid for by the insider or the business. Id.

(citing In re Coady, 588 F.3d at 1314; In re Klutchko, 338 B.R. at 571).16 Applying this test

here, the Court concludes that the Debtor possessed a beneficial interest in Soroban.

              As to the first prong, the Debtor previously owned a similar, if not identical, business in

T.G. Capital, through which he provided consulting services. Trial Tr. 380:3-381:9 (July 6,

2017). Indeed, the Debtor’s consulting work was the primary business of both T.G. Capital and

Soroban. Trial Tr. 291:18-21, 380:3-8, 380:20-23, 387:22-388:2 (July 6, 2017). The vast

majority of the revenues from Soroban were from Debtor’s consulting work during the years just

before and after the Debtor’s bankruptcy. Trial Tr. 387:12-14 (July 6, 2017). In short, Soroban

was simply another corporate entity through which the Debtor could engage in the same

activities as his prior businesses.

              As for the second prong of the analysis, the credible evidence establishes that the Debtor

left his prior business ventures in financial distress, which led directly to Soroban’s creation.

More specifically, the record shows that the Debtor and Mrs. Gasson went through difficult

economic times and decided to make a new economic start by creating Soroban in her name.

Trial Tr. 301:9-302:2, 303:4-7, 304:9-13 (July 6, 2017). Before Soroban’s creation, Mrs. Gasson

had resolved to no longer accrue debt. Trial Tr. 302:24-25, 304:11-13 (July 6, 2017). Under

siege economically, he only had his consulting work to rely upon. Trial Tr. 29:7-16 (June 28,

2017); Trial Tr. 388:3-9, 392:14-393:14 (July 6, 2017). He needed a vehicle for that consulting

                                                            
16
         Even if these factors are present, a court may grant a discharge if the debtor demonstrates a legitimate
reason for the insider business relationship. Id. (citing Old Nat'l Bank v. Reedy (In re Reedy), 169 B.R. 28, 30
(Bankr. E.D. Va. 1994) (discharge was granted where the debtor's wife established a corporation because her
husband was unable to maintain his consulting business without her help)).

                                                                          24
 
14-08217-shl      Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55           Main Document
                                              Pg 25 of 40


work and that vehicle was Soroban. Trial Tr. 302:24-25, 392:21-393:2 (July 6, 2017); 495:12-19

(July 7, 2017). Thus, the credible evidence establishes that Soroban’s creation was motivated by

a desire to continue the Debtor’s consulting without any of the financial baggage—past or

future—from his prior businesses.

        Third, the Debtor largely transferred his right to receive a salary into indirect benefits,

including monetary benefits to himself and family members. He used the income of Soroban—

derived from his efforts—to give an allowance to himself and his wife, to pay his household

expenses, to pay numerous personal expenses, and even to provide economic assistance to his

children and their endeavors.

        The remaining two factors are also satisfied. As to the fourth prong, the credible

evidence demonstrates that, while identified as the equity holder, Mrs. Gasson did not have

substantive involvement with Soroban. Rather, the Debtor—as its only consultant and worker—

was the basis for the entire business. Even though the Debtor technically did not receive a salary

from Soroban that flowed into a personal account of his own, he enjoyed the use of funds from

Soroban, which satisfies the fifth prong. See In re Carl, 517 B.R. at 67; see also In re Coady,

588 F.3d at 1315-16.

        2. The Debtor Concealed His Interest in Soroban

        Courts have most frequently found concealment under Section 727(a)(2) where a debtor

transfers legal title to property to a third party while retaining a secret interest in that property.

Minsky v. Silverstein, 151 B.R. 657, 661 (Bankr. E.D.N.Y. 1993) (internal citations omitted).

“Concealment” also exists “when a debtor places assets beyond the reach of creditors or

withholds pertinent information when he has a legal duty to disclose it.” In re Levi, 581 B.R. at

744 (citing McCarthey Inv. LLC v. Shah (In re Shah), 2010 WL 2010824, at *7 (Bankr. S.D.N.Y.



                                                   25
 
14-08217-shl     Doc 98         Filed 12/13/18     Entered 12/13/18 12:55:55     Main Document
                                                 Pg 26 of 40


May 13, 2010)) (internal citation omitted). For example, when a debtor lives in and makes all

mortgage, insurance, and maintenance payments for property owned by another, he may be

found to have fraudulently concealed his interest in the property by maintaining it in another

person’s name. See id.

       Thus, courts have found concealment of an equitable interest when the debtor diverts “the

fruits of his industry to . . . family members, who then provided him with the use and enjoyment

of material comforts purchased with those fruits.” In re Coady, 588 F.3d at 1316. This is

because a debtor could devote his time and talent to increasing the business’s value, but instead

chose to organize his affairs so that “whatever increase in equity came about in the future

through his labor would be protected from his creditors” while still being available for the

debtor’s benefit. Id. at 1315. Concealing “property for the purposes of [Section] 727(a)(2) . . .

can [also] be accomplished by a transfer of title coupled with the retention of the benefits of

ownership.” In re Olivier, 819 F.2d 550, 553 (5th Cir. 1987); see San Jose v. McWilliams, 284

F.3d 785, 794 (7th Cir. 2002) (“[T]he transfer of title with attendant circumstance indicating that

the bankrupt continues to use the property as his own is sufficient to constitute a concealment.”)

(internal citations omitted).

       Applying these principles here, the evidence demonstrates that the Debtor concealed his

interest in Soroban. As explained above, he organized his affairs so that he would receive the

benefit of Soroban without ever making such benefits within the reach of creditors. His

arrangement of his affairs concealed his interest in Soroban from creditors. Such concealment is

confirmed in the Debtor’s response to Premier’s information subpoena in 2012. In that response,

the Debtor repeatedly denied having any interest or business affiliation with Soroban. In

response to Questions 13 and 27 specifically, the Debtor claimed no ownership or interest in any



                                                    26
 
14-08217-shl                     Doc 98               Filed 12/13/18     Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 27 of 40


corporations, partnerships, joint ventures or any other business or association or entity, and, in

the same breath, denied receiving a salary from any such venture. See Plaintiff’s Trial Ex. 10.

              The Debtor continued to be less than forthcoming about Soroban even when he filed for

bankruptcy. In his Schedules, when asked about his stock or interest in any incorporated and

unincorporated business the Debtor listed zero value for his “individual consulting business.”

Plaintiff’s Trial Ex. 1 at Bates 000005.17 Perhaps most importantly, the Debtor omitted a value

when asked his regular income from operation of a business or profession, instead merely listing

“in-kind” payments from Soroban and IGC of $600 and (irregularly) $6,000, respectively.18 See

Schedules of Assets and Liabilities, Schedules B and I, Plaintiff’s Trial Ex. 1 at Bates 000014.

But the use of the label “in-kind” here is misleading at best,19 obfuscating the fact that the Debtor

was receiving substantial sums of money and additional value from his consulting business. At

trial, the Debtor stated that this language was supplied by his attorney, that he did not know the

legal connotation of the phrase “in-kind” and that the focus was more on the amounts as opposed

to the words used in the Schedules. See Trial Tr. 346:5-347:12 (July 6, 2017). But the fact

remains that the Debtor reviewed the Schedules and Statement of Financial Affairs and signed

them under penalty of perjury. Trial Tr. 343:10-14 (July 6, 2017). C.f. Abraham v. Stuart, 2016

WL 4045432, at *8 (E.D.N.Y. July 28, 2016) (“A debtor has a paramount duty to carefully




                                                            
17
          In his Statement of Financial Affairs, in which he was asked to list any businesses in which he was an
officer, director, partner or managing executive or in which self-employed in a trade, profession, or other activity, he
mentions Soroban and said the nature of the business was trading. Plaintiff’s Trial Ex. 1 at Bates 000023. But it is
clear that the vast majority of Soroban’s business was not trading but consulting.
18
         During the course of discovery in this adversary proceeding and at trial, the Debtor was forced to finally
provide more complete information relating to the economic benefits he received from Soroban. But that was
several years after his bankruptcy filing.
19
       In-kind is defined as “(of payment) in goods or services as opposed to money.” Oxford English Dictionary
(November 14, 2018, 11:10 a.m.), https://en.oxforddictionaries.com/definition/in_kind.

                                                                          27
 
14-08217-shl     Doc 98      Filed 12/13/18     Entered 12/13/18 12:55:55        Main Document
                                              Pg 28 of 40


consider the questions posed on the petition, schedules, and statements and to verify that all

information is correct.”) (internal citations omitted).

       The Court also seriously doubts the Debtor’s credibility as to this testimony, given the

level of business sophistication that the Debtor had, including providing consulting services for

businesses in financial difficulties and operating his own companies for dozens of years. See

Bank of India v. Gobindram (In re Gobindram), 2014 WL 2809078, at *7 (Bankr. E.D.N.Y. June

20, 2014) (“A well-educated, long experienced and sophisticated businessman is expected to

answer with more care and accuracy than a financially unsophisticated one . . . The Debtor, an

owner and operator of two multi-million dollar businesses, is a sophisticated businessman who

has experience in handling and signing important documents. He should have known to

carefully read over all questions before signing the SOFA, and not just the questions for which

he provided answers other than ‘none.’ The questions themselves were not complex business

questions, but rather plain facts that could have easily been answered by the Debtor without the

help of his counsel.”). Indeed, the Court notes that this is not the Debtor’s first time coming into

contact with the bankruptcy process, given that several of his companies filed for bankruptcy in

the past. Moreover, the Debtor’s use of the “in-kind” label is consistent with the Debtor’s

ambiguous, qualified and misleading responses to the information subpoena, pointing to a pattern

of obfuscation when dealing with his creditors. See In re Gardner, 384 B.R at 663 (“[A] failure

to volunteer is inadequate for concealment but concealment is evidenced when a debtor

withholds knowledge or refuses to divulge owed information because there is a ‘duty to tell’

once a debtor begins to set forth the facts surrounding a subject.”) (discussing holding in In re

Portnoy, 201 B.R. at 694-95); In re Levi, 581 B.R. at 744 (noting that concealment exists when a

debtor withholds pertinent information that he has a duty to disclose).



                                                  28
 
14-08217-shl     Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55          Main Document
                                             Pg 29 of 40


       The Debtor’s lack of a substantive paper trail for his expenses also points towards

concealment. See, e.g., In re Shah, 2010 WL 2010824, at *7 (noting debtor’s pattern of using

wife’s name to conceal assets, including fact that bank accounts were in her name though the

debtor provided the funding). Despite operating a business that generated hundreds of

thousands, if not millions, of dollars in income, the Debtor maintained no personal bank

accounts, instead receiving extensive monetary benefits indirectly. Trial Tr. 378:4-379:4 (July 6,

2017). The Debtor took weekly cash allowances out of Soroban’s bank account, cashing checks

and keeping the money left after giving money to his wife for her allowance. Trial Tr. 321:2-

322:14 (July 6, 2017); Trial Tr. 470:5-14 (July 7, 2017). Through this arrangement, the Debtor

could conceal and protect the fruits of his benefits from Soroban from his creditors. His

obfuscation about this income—or other monetary benefits—from Soroban in his response to the

information subpoena and his bankruptcy SOFAs is consistent with this pattern of deception.

       3. The Debtor Intended to Hinder His Creditors

       Section 727(a)(2) requires that the Debtor have acted with actual “intent to hinder, delay,

or defraud a creditor. . . .” 11 U.S.C. § 727(a)(2); see also In re Levi, 581 B.R. at 745. “Actual

fraud involves moral turpitude and connotes deceit, artifice, or trick which involves a direct and

active operation of intellect which is designed to mislead.” In re Levi, 581 B.R. at 745 (internal

citations and quotations omitted). But since the language of the statute is written in the

disjunctive, a showing of intent to hinder or delay a creditor is also sufficient to meet the

requirements of the statute. See id. An intent to “hinder” is shown where a debtor acts “with an

intent to impede or obstruct creditors,” while the intent to “delay” is shown when the debtor acts

“with an intent to slow or postpone creditors.” Id. (internal citations and quotations omitted). In




                                                 29
 
14-08217-shl     Doc 98      Filed 12/13/18     Entered 12/13/18 12:55:55          Main Document
                                              Pg 30 of 40


these circumstances, courts focus on whether a debtor has “act[ed] improperly to make it more

difficult for a creditor to collect a debt.” Id. (internal citations and quotations omitted).

        Whether a debtor acts with “actual intent to hinder, delay, or defraud” for purposes of

Section 727(a)(2) is a fact-specific inquiry. Id. As a debtor will not usually admit to intending to

act in a fraudulent manner, a court may infer fraudulent intent from the facts and circumstances

of the case. In re Handel, 266 B.R. at 589; Republic Credit Corp. I v. Boyer (In re Boyer), 328

F. App’x 711, 715 (2d Cir. 2009) (citing Salomon v. Kaiser (In re Kaiser), 722 F.2d 1574, 1582

(2d Cir. 1983)). An otherwise innocent motive on the part of the debtor can coexist with the

intent to hinder or delay creditors. In re Levi, 581 B.R. at 745-46 (citing Rupp v. Pearson, 658 F.

App’x 446, 450–51 (10th Cir. 2016); First Beverly Bank v. Adeeb (In re Adeeb ), 787 F.2d 1339,

1343 (9th Cir. 1986) (where debtor transferred property “intend[ing] to protect the property from

one creditor for the benefit of the other creditors,” requisite intent to hinder or delay a creditor

under Section 727(a)(2)(A)) was still found)).

        An intent to defraud on the part of a debtor is often inferred through the presence of

certain “badges of fraud,” including:

        (i)     lack or inadequacy of consideration,
        (ii)    a family, friendship, or close associated relationship between the parties;
        (iii)   the retention of position, benefit, or use of the property in question;
        (iv)    the financial condition of the party sought to be charged both before and
                after the transaction in question;
        (v)     the existence or cumulative effect of a pattern or series of transactions or
                course of conduct after incurring of debt, onset of financial difficulties, or
                pendency of suit by creditors; and
        (vi)    the general chronology of the events and transaction.

In re Gardner, 384 B.R. at 663–64. While many of the badges are more applicable in the

transfer context, the badges can also be applied in determining whether the debtor concealed

assets. See Painewebber Inc. v. Gollomp (In re Gollomp), 198 B.R. 433, 440 (S.D.N.Y. 1996).



                                                  30
 
14-08217-shl     Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55        Main Document
                                             Pg 31 of 40


       Given the factual record here, the Court finds that the credible evidence demonstrates that

the Debtor intended to hinder his creditors. The first and second badges of fraud—the

inadequacy of consideration and the relationship between the parties—support this conclusion.

The Debtor’s wife received a weekly “allowance” of $250.00 from Soroban despite her lack of

involvement in the company and despite not providing any consulting services, the very work

that was Soroban’s primary source of revenue. Trial Tr. 113:4-7 (July 6, 2017). The Debtor

similarly transferred Soroban funds to his children for no consideration, both through direct

transfers to them and through support of various business ventures in the form of loans that were

never repaid. With respect to the third badge of fraud—the retention of position, benefit, or use

of the property in question—the Debtor retained the beneficial use of the assets of Soroban

despite not possessing an ownership interest or even admitting to an employee relationship with

the company. This included the payment of both his and his family’s personal and household

expenses, including his and his wife’s household heating, water and sewer bills and their medical

expenses.

       The remaining badges of fraud also support a finding of intent here. The facts here show

that Soroban was created to provide a fresh start to the Debtor, free of threat from the Debtor’s

creditors past and future. The Debtor’s wife testified that when she created Soroban in her name

she and her husband had been through “rough times” and wanted to make a “new start.” Trial

Tr. 301:9-20 (July 6, 2017). Before the creation of Soroban, the Debtor’s income was subject to

the claims of his creditors. The IRS was seizing assets from him, and the Debtor was under

threat from other creditors. The Debtor and his wife created Soroban with no intention for Mrs.

Gasson to work there herself nor an expectation to hire employees to work there. Trial Tr.

302:6-20 (July 6, 2017). Rather, the Debtor served as the sole consultant for the consulting



                                                31
 
14-08217-shl                     Doc 98               Filed 12/13/18     Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 32 of 40


business that Soroban operated. See Defendant’s Post-Trial Brief at 13. Despite establishing his

wife as Soroban’s sole shareholder, the Debtor essentially maintained exclusive control over the

company and was able to enjoy the fruits of the business as if it were his own. Operating his

business under the auspices of Soroban allowed the Debtor a safe harbor from creditors and

protected the proceeds of his multi-million-dollar business.

              The Debtor asserts that the Court cannot find the requisite intent to hinder creditors

because he was unaware of the debts now owned by Premier. He alleges that his judgment to

Chase was settled by Mr. Santarlasci and complains about Premier’s lack of prior enforcement of

the three judgments. Defendant’s Post-Trial Brief at 6, 8-11. As a threshold matter, the Court

has already ruled on the standing of Premier as a creditor to bring this action, with the Court

already determining that Premier has such standing. The Debtor cannot now reargue this issue

here. In any event, the Debtor’s position ignores that Premier is not the only creditor here. The

Debtor listed other debts in his Schedules besides the judgments purchased by Premier, including

IRS debts in the total amount of $65,765.82. Schedules of Assets and Liabilities, Schedule F,

Plaintiff’s Trial Ex. 1 at Bates 000010. Moreover, the Debtor’s position that he was free of some

of these judgments strains credibility. See Hr’g Tr. 4:21-7:11 (Feb. 14, 2017). But even more

fundamentally, the Debtor’s position ignores that his intent in setting up Soroban was to insulate

himself against any and all creditors that might come along, while retaining the benefits of his

work through Soroban.20 In sum, the steps taken by the Debtor in arranging his business affairs

indicate an intent to shield the money he made and the value of Soroban from creditors while

                                                            
20
         In any event, it is clear that the Debtor was aware of being pursued by creditors as of 2011. He was
contacted by Premier in 2011 regarding the South Carolina judgments. See Defendant’s Post-Trial Brief at 2, 5; see
also Defendant’s Post-Trial Brief at 23 (stating that the Debtor received a call in 2011 from a debt collector hired by
Premier regarding the South Carolina judgments and that he investigated at the New York Supreme Court clerk’s
office and discovered two recorded judgments). And the information subpoena sent to him before the bankruptcy
was a clear declaration that a creditor was interested in pursuing him.

                                                                          32
 
14-08217-shl     Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55         Main Document
                                             Pg 33 of 40


still benefitting from these assets. The Debtor ran the company in this manner right up to the

bankruptcy filing.

       The Court finds further evidence of the Debtor’s intent based upon his response to the

information subpoena and the information contained in the Debtor’s bankruptcy Schedules and

Statement of Financial Affairs, which all took place after he became aware of Premier and the

South Carolina judgments in 2011. The Debtor’s responses to the information subpoena

concerning his personal financial condition fly in the face of the reality of his involvement in

Soroban. In response to questions about his monthly income, for example, the Debtor listed all

zeros. Plaintiff’s Trial Ex. 10 at Bates Premier00052, Premier00055-56. The Debtor also listed

that he had no interest in any corporations, partnerships and other business entities, and that he

did not derive a salary from any such ventures. Plaintiff’s Trial Ex. 10 at Bates Premier00052,

Premier00055-56. In response to a question regarding additional sources of income that he

received other than through his employment, the Debtor listed “none.” Plaintiff’s Trial Ex. 10 at

Bates Premier00052, Premier00062. The Debtor’s intent to hinder is also reflected in his refusal

to respond to the questions concerning the source of his spouse’s income, her employer and her

bank accounts, even though she was the owner of and received money from Soroban. Plaintiff’s

Trial Ex. 10 at Bates Premier00052, Premier00051-52.

       The Debtor’s subsequent representations in the Schedules and Statement of Financial

Affairs in this bankruptcy provide some additional information but still present far less than a

full picture. The Debtor’s response to the question on his Schedules regarding stock and interest

in incorporated or unincorporated businesses now identifies an “individual consulting business.”

Plaintiff’s Trial Ex. 1 at Bates 000005. But the value of that business is listed as zero. Id. The

Debtor’s Schedules now list a monthly income but that income is misleadingly labeled as “in-



                                                 33
 
14-08217-shl                     Doc 98               Filed 12/13/18     Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 34 of 40


kind” from Soroban of $600 and “in-kind’ from IGC of $6000 on an irregular basis.21 In re

Handel, 266 B.R. at 589 (citing In re Gollomp, 198 B.R. at 438); In re Sofro, 110 B.R. 989, 991

(Bankr. S.D. Fla. 1990) (“The intent to hinder, delay, or defraud a creditor [under §

727(a)(2)(A)] may be imputed to a debtor where the debtor fails to make a full disclosure of his

liabilities in the petition for relief and omits assets of substantial value from the Schedules.”);22

Congress Talcott Corp. v. Sicari (In re Sicari), 187 B.R. 861, 871 (Bankr. S.D.N.Y. 1994) (a

“debtor’s reckless indifference to the truth has been held to be equivalent of fraud for purposes of

an objection under [Section] 727.”).

              While the Debtor attempted to explain away the many discrepancies at trial, they are too

numerous and significant to ignore. Moreover, the Debtor’s explanations are not credible given

his background as a sophisticated business person who has consulted and operated his own

companies for dozens of years. Indeed, this is not the Debtor’s first experience with the

bankruptcy process given that several of his companies have filed for bankruptcy in the past.23

              4. Debtor Concealed His Interest in Soroban Within One Year of the Bankruptcy

              Under the final prong of a Section 727(a)(2)(A) analysis, the party objecting to discharge

must establish that the act complained of was done within one year prior to the filing of the

petition. Importantly, courts have held that the one year requirement can be extended by the


                                                            
21
        The Debtor also made no attempt to amend his Schedule or Statement of Financial Affairs to rectify such
inaccuracies. See generally In re Gordon, 535 B.R. 531 (where the debtor filed amended bankruptcy schedules and
twice amended his statement of financial affairs).
22
          But see Jensen v. Slater (In re Slater), 318 B.R. 881, 886–87 (Bankr. M.D. Fla. 2004) (“While errors on the
Chapter 7 debtor’s schedules may be sufficient to warrant to a denial of the debtors' discharge on the grounds of
‘false oaths,’ it is not based on concealment.” (internal citation omitted)); see also In re Levi, 581 B.R. at 745-46.
23
        In addition to the problematic use of the term “in-kind,” other misleading statements or inconsistencies by
the Debtor include, but are not limited to, the Debtor answering under oath in his deposition that he was not
employed and then in his schedules that he was in fact self-employed. Trial Tr. 344:25-345:10 (July 6, 2017). The
Debtor explains this discrepancy as arising because “his definition of employment would be one that gets a regular
paycheck . . . traditional with businesses, companies, writing paychecks,” and that “he never got that.” Trial Tr.
344:15-21 (July 6, 2017).

                                                                          34
 
14-08217-shl     Doc 98      Filed 12/13/18     Entered 12/13/18 12:55:55         Main Document
                                              Pg 35 of 40


continuing concealment doctrine. In re Gardner, 384 B.R. at 663. Under this doctrine, “a

concealment within the meaning of Section 727(a)(2)(A) can be found to have existed during the

year prior to filing even if the initial act of concealment of assets occurred before this one year

period; however the debtor must have continued to conceal his or her interest in the property into

the critical year.” Nate B. & Francis Spingold Found., Inc. v. Halperin (In re Halperin), 215

B.R. 321, 331 (Bankr. E.D.N.Y. 1997).

        The evidence shows that the Debtor’s concealment began more than one year prior to the

bankruptcy filing and persisted well into the required one-year period. The concealment began

with the creation of Soroban itself. Soroban was created in 2001 while the Debtor was under

financial stress. As explained above, it was created to effectively shield the Debtor’s assets from

the reach of his creditors. The Debtor’s way of conducting his financial affairs persisted into the

year prior to the Debtor’s bankruptcy filing. Specifically, in the year prior to the filing, the

Debtor continued to serve as the sole consultant for Soroban, while ownership of the Debtor’s

consulting business was held in the name of the Debtor’s wife, despite the fact that she had no

significant role in the business of the company. The earnings derived therefrom were given by

the Debtor to his wife and were drawn down by the Debtor himself in the form of cash

“allowances”—checks made out to cash which the Debtor them used for himself or distributed to

his wife—at least until the time of his 2012 bankruptcy filing. In this manner, the Debtor was

able to insulate his earnings from his creditors, without the need to maintain bank accounts or

financial records of his own, or being involved in any personal transactions at all in his own

name.

        This continuing concealment of his finances during the year prior to the bankruptcy filing

is also reflected in the Debtor’s responses to the information subpoena before the bankruptcy and



                                                  35
 
14-08217-shl      Doc 98     Filed 12/13/18      Entered 12/13/18 12:55:55           Main Document
                                               Pg 36 of 40


the information he provided in his Schedules and Statement of Financial Affairs filed with the

bankruptcy. Indeed, information on Soroban was only finally produced with candor in the

context of this adversary proceeding, during discovery taking place years after Premier had first

sought the information.

    B. The Plaintiff Has Not Established the Elements of Either
       Section 727(a)(3) or Section 727(a)(5)
        Section 727(a)(3) of the Code focuses on a debtor's duty to maintain recorded

information which bears on his financial condition and business affairs. Section 727(a)(3) states

that a debtor’s discharge will be denied if:

        The debtor has concealed, destroyed, mutilated, falsified, or failed to keep or
        preserve any recorded information, including books, documents, records, and
        papers, from which the debtor’s financial condition or business transactions might
        be ascertained, unless such act or failure to act was justified under all of the
        circumstances of the case.

Construing a precursor to modern 11 U.S.C. Section 727(a)(3), the Second Circuit has long held

the view that, although the Code “make[s] the privilege of discharge dependent on a true

presentation of the debtor’s financial affairs[,] . . . it is intended only ‘that there be available

written evidence made and preserved from which the present financial condition of the bankrupt,

and his business transactions for a reasonable period in the past may be ascertained.’” Berger &

Assocs. v. Kran (In re Kran), 760 F.3d 206, 210 (2d Cir. 2014) (quoting In re Underhill, 82 F.2d

258, 260 (2d Cir. 1936)).

        The Plaintiff has failed to show that the facts of this case fall within the scope of Section

727(a)(3). According to the Debtor, he produced some 1,900 pages of documents to Plaintiff.

Status Conf. Tr. at 4:12, 13:11-14 (Nov. 20, 2015) [ECF No. 88]. Indeed, voluminous records

were used in the trial. The Plaintiff provided no evidence establishing that the Debtor failed to

keep records such that his financial condition or business transactions could not be ascertained


                                                   36
 
14-08217-shl      Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55           Main Document
                                              Pg 37 of 40


either during the pendency of the proceedings or for a reasonable time before. See Cadle Co. v.

Jacobowitz (In re Jacobowitz), 296 B.R. 666, 670 (Bankr. S.D.N.Y. 2003) (quoting Nof v.

Gannon (In re Gannon), 173 B.R. 313, 321 (Bankr. S.D.N.Y. 1994)). In support of its Section

727(a)(3) claim, the Plaintiff highlights the Debtor’s cash use, lack of a bank account and

responses to the information subpoena. But Section 727(a)(3) does not require that a debtor

maintain a bank account or “an impeccable system of bookkeeping.” In re Jacobowitz, 296 B.R.

at 670-71 (quoting Meridian Bank v. Alten, 958 F.2d 1226, 1230 (3d Cir. 1992)). In the end, the

Plaintiff was supplied with sufficient information on which to rely in tracing the Debtor’s

financial history, even if that information was only provided years after originally requested by

Premier or even if the information eventually supplied painted a different picture of the Debtor’s

financial affairs. Id; see also Micro Connections, Inc. v. Shah (In re Shah), 388 B.R. 23, 32

(Bankr. E.D.N.Y. 2008).

        As for Section 727(a)(5) of the Bankruptcy Code, a debtor’s discharge may be denied if

“the debtor has failed to explain satisfactorily . . . any loss of assets or deficiency of assets to

meet the debtor’s liabilities.” 11 U.S.C. § 727(a)(5). Section 727(a)(5) does not require

fraudulent intent, as under some of the other subdivisions in 11 U.S.C. § 727. Prairie Prod.

Credit Ass’n v. Suttles (In re Suttles), 819 F.2d 764, 766 (7th Cir. 1987). After the plaintiff

presents proof that the debtor possessed assets which are not listed in the petition, the debtor

must satisfactorily explain what happened to such assets. The debtor must explain the loss or

deficiency of assets and why such a loss occurred. First Federated Life Ins. Co. v. Martin (In re

Martin), 698 F.2d 883, 886-87 (7th Cir. 1983). The debtor’s explanation should convince the

court of his or her good faith and businesslike conduct. Filmar, Inc. v. White (In re White), 63




                                                   37
 
14-08217-shl                     Doc 98               Filed 12/13/18     Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 38 of 40


B.R. 742, 745 (Bankr. N.D. Ill. 1986); Schultz v. Shapiro (In re Shapiro), 59 B.R. 844, 853

(Bankr. E.D.N.Y. 1986).

              To succeed in obtaining a denial of a debtor’s discharge under this section, a plaintiff

must establish a prima facie case showing a loss or deficiency of the debtor’s assets. In re

Cacioli, 463 F.3d 229, 238–39 (2d Cir. 2006). “Once this prima facie case has been established,

it is up to the debtor to provide a plausible explanation for the loss or deficiency of the asset.”

Krohn v. Cromer (In re Cromer), 214 B.R. 86, 95 (Bankr. E.D.N.Y. 1997) (citing Hawley v.

Cement Indus. (In re Hawley), 51 F.3d 246, 249 (11th Cir. 1995)). “As long as debtor’s

explanation convinces the judge that the debtor has not hidden or shielded assets, corroborating

evidence by way of documentation is not necessary in every instance.” In re Cromer, 214 B.R.

at 97. The debtor’s explanation need not be meritorious but satisfactorily account of the

disposition. In re Gardner, 384 B.R. at 669; In re Cacioli, 463 F.3d at 235.

              Applying these principles here, the Court concludes that the request for relief under

Section 727(a)(5) should be denied. The Plaintiff points to Soroban’s gross revenues for 2010

through 2012, the Debtor’s cash spending, lack of bank accounts and the schedule amounts listed

by the Debtor—$0 in cash and $7,000 in personal property—as proof that Debtor failed to

explain a loss or deficiency of assets. Plaintiff’s Post-Trial Brief at 25-27.

              But the Debtor has provided sufficient evidence to explain the use of Soroban’s credit

card and revenue expenditure generally.24 The Debtor’s expert accountant reviewed Soroban’s

total disbursements of $1,135,813 from 2010 to 2014, and found that $216,678 of the

                                                            
24
         The Plaintiff specifically highlights the Debtor’s use of Soroban funds to pay personal and household
expenses. Plaintiff’s Post-Trial Brief at 26; Trial Tr. 469:25-473:8 (July 7, 2017). Although this use of company
funds may be important for purposes of Section 727(a)(2)(A)—as explained above—this Court does not find these
expenditures to be unarticulated for purposes of Section 727(a)(5). Moreover, the Debtor further explained several
of the more ambiguous business expenses during trial upon this Court’s inquiry. Trial Tr. 503:19-510:19 (July 7,
2017).

                                                                          38
 
14-08217-shl                     Doc 98               Filed 12/13/18     Entered 12/13/18 12:55:55   Main Document
                                                                       Pg 39 of 40


disbursements were used for personal reasons, at approximately $43,336 per year. Trial Tr.

256:14-18 (July 6, 2017). The Debtor’s expert accountant sorted through Soroban’s disbursed

checks over this period, categorizing and subsequently separating them into vendor categories.

Trial Tr. 268:10-17 (July 6, 2017). Apart from the checks themselves, the expert looked at

Soroban’s bank statements, invoices for the expenses and IRS regulations as to whether there

was sufficient backup to support a tax deduction for an expense in categorizing as well. Id. at

269:3-6, 271:1-5. Given the roughly 1,800 checks written during this period, payments for their

respective amounts were subject to verification procedures with interpolation, meaning that

payments to the same payee would be categorized the same way. Id. at 260:4-20. Using this

method, the expert indicated that he reviewed 87 percent of the total dollars disbursed. Id. at

282:1-12.25

              The Plaintiff also questions the use of Genesis’s gross revenue expenditures for 2012 and

2013. Plaintiff’s Post-Trial Brief at 26. But while Genesis generated gross revenues of

$47,287.00 in 2012 and $55,882.00 in 2013, the evidence shows it netted losses of $16,762.00

and $26,709.00 in its first and second years, respectively. See Plaintiff’s Trial Exs. 6-7; Trial Tr.

529:10-20 (July 7, 2017). Thus, there do not appear to be any revenues.

                                                                 CONCLUSION

              For the reasons set forth above, the Court finds in favor of the Plaintiff on its claim under

Section 727(a)(2), which results in a denial of discharge. The Plaintiff’s claims under Sections

727(a)(3) and 727(a)(5) are denied. The Plaintiff should settle an order on five days’ notice.

                                                            
25
          With regard to the Plaintiff’s concerns about Soroban’s reusable bag business generating payments from
Pacific to Soroban of $1,855,015, the Debtor has provided documents and testimony supporting that the lion’s share
of the funds received by Soroban were paid to the Chinese supplier of these bags and the freight forwarding
company that arranged for the bags to be shipped overseas from China and clear customs. See Trial Tr. 91:16-24,
119:4-120:20 (June 28, 2017). As shown on its 2011 tax return, Soroban’s net profit from the reusable bag business
was only approximately $40,000. See Plaintiff’s Trial Ex. 4.

                                                                          39
 
14-08217-shl    Doc 98     Filed 12/13/18     Entered 12/13/18 12:55:55       Main Document
                                            Pg 40 of 40


The proposed order must be submitted by filing a notice of the proposed order on the Case

Management/Electronic Case Filing docket, with a copy of the proposed order attached as an

exhibit to the notice. A copy of the notice and proposed order shall also be served upon the

Debtor.

Dated: New York, New York
       December 13, 2018



                                             /s/ Sean H. Lane
                                             UNITED STATES BANKRUPTCY JUDGE




                                               40
 
